Citation Nr: 1125488	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2006, a statement of the case was issued in July 2007, and a substantive appeal was received in July 2007.

The Board notes that the Veteran originally requested a Board hearing in his July 2007 substantive appeal submission.  After further correspondence, the Veteran was properly notified that he was scheduled for a March 2011 Travel Board hearing at his local RO in accordance with his request.  However, the Veteran failed to report for the hearing and has not petitioned for a rescheduling.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for hearing loss and for tinnitus.  The Veteran presented his contentions in his July 2006 notice of disagreement and his July 2007 substantive appeal.  

The Board initially notes that a January 2006 "Formal Finding on the Unavailability of Service Records" documents the RO's determination that the Veteran's service records are unobtainable and may have been destroyed in a fire that occurred in July 1973 at the National Personnel Records Center (NPRC) in St. Louis, Missouri. The United States Court of Appeals for Veterans Claims (Court) has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).

In his July 2006 notice of disagreement, the Veteran testifies that he experienced acoustic trauma shortly after being drafted into the Army; he describes that his basic training at Camp Pickett involved small arms, grenades, and rockets, with the Veteran exposed to acoustic trauma without ear protection.  He describes that some of the hand grenades were thrown poorly by new trainees and thus exploded near to his bunker.  The Veteran goes on to testify in substantial detail that following eight weeks of basic training and then eight weeks of medical training, he was assigned to the 801 Engineer Aviation Batallion medical detachment, stationed at Molesworth AFB in England with the 7582 Air Wing.  The Veteran testifies that during this time he was on call for the flight line where planes were landing or taking off, stationed in an ambulance in a location exposed to the noise of the aircraft but without ear protection.  The Veteran further testifies that during basic training and on the flight line he experienced temporary ringing in his ears, and that several years later the ringing became permanent and hearing loss became noticeable to him.

The July 2007 substantive appeal includes another statement with substantially the same and consistent testimony, likewise presented in great detail.

The Board observes that an August 2005 VA audiology consultation and examination record appears to show tinnitus and hearing loss disability for VA purposes; in any event, the Veteran is competent to report that he experiences persistent symptoms of ringing in his ears and diminished hearing acuity.

In this case, the Veteran has not been afforded a VA examination addressing his service connection claims currently on appeal.  The Board finds that a VA audiological examination is warranted in this case, and would be helpful in facilitating fully informed appellate review of the issues.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the McLendon criteria are met in this case.  The Board finds that, with regard to both claimed disabilities on appeal, there is competent testimony and evidence indicating current persistent symptoms of chronic disability together with competent testimony of potentially pertinent acoustic trauma and tinnitus symptoms during the Veteran's military service which raise medical questions concerning the possibility of a medical link associating the current disabilities with the in-service events.

The Board finds that significant medical questions are raised by the evidence, but there is insufficient competent medical evidence on file to make a decision on the claim.  The Board finds that, especially in light of the heightened duty to assist in this particular case, a VA examination is warranted in this case.

Additionally, the Board notes that the evidence shows a potentially complex diagnostic picture with regard to the Veteran's current complaints of hearing loss and tinnitus, raising further need for competent medical clarification.  Although the August 2005 VA audiology consultation and examination report does not offer any clear etiology opinion concerning the Veteran's disabilities, it discusses the Veteran's account of in-service noise exposure in great deal (suggesting that it may have been considered significant to the current disability) while also appearing to attribute the hearing loss to a diagnosis of Meniere's disease.  The Veteran reported that he was diagnosed with Meniere's disease in approximately the year 2000, but that his bilateral hearing loss and tinnitus began decades earlier.  The Veteran apparently reported that the dizziness component of his Meniere's disease symptoms began only in relatively recent years.  The August 2005 report describes that Veteran's current hearing loss as sensorineural hearing loss.

The Board takes judicial notice of the fact that tinnitus and sensorineural hearing loss may be potentially caused by acoustic trauma, while also noting that the causes of Meniere's disease appear to be generally unknown.  A competent medical opinion addressing the likely etiology of the Veteran's particular hearing loss and tinnitus with consideration of his specific history and diagnostic profile, including his Meniere's disease diagnosis, would be essential to a fully informed appellate review of these matters
.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of any current hearing loss and tinnitus.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail.  After reviewing the claims file and examining the Veteran, the examining medical doctor should offer a response to the following:

a)  The examiner should identify the diagnosis for each disability found to be manifesting in decreased hearing acuity or tinnitus in evaluating the Veteran.

b)  The examiner should specify whether any hearing loss or tinnitus in each ear is attributable to Meniere's disease, acoustic trauma, some other diagnosis, or some combination of these.  If the diagnosed cause of hearing loss or tinnitus in one ear is different from that in the other ear, this should be clearly specified as well.

c)  For each diagnosis identified in responding to the above, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's disability manifested during active service or is otherwise etiologically linked to the Veteran's active duty service.  In addressing these matters, the examiner is asked to specifically discuss the Veteran's testimony regarding details of pertinent medical history, including: in-service acoustic trauma, occasional in-service tinnitus symptomatology, and his account that persistent hearing loss and tinnitus became noticeable several years after service.

A detailed rationale should be provided for all opinions offered.

2.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

